         Case 1:06-cr-00122-LAP Document 234 Filed 10/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                 06 Cr. 122 (LAP)
-against-
                                                        ORDER
DAMONE GADSDEN,

                       Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

    The Court is in receipt of Defendant Damone Gadsden’s letter

motion for compassionate release pursuant to 18 U.S.C. Section

3582(c)(1)(A), (dkt. no.            232), as well as the Government’s

opposition to that motion, (dkt. no. 233).            Mr. Gadsden may file

reply papers no later than October 29, 2020.

SO ORDERED.

Dated:       New York, New York
             October 15, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
